 Case 1:20-cv-09775-RMB-JS Document 2 Filed 08/06/20 Page 1 of 4 PageID: 11




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

CHANDAR BINGHAM,                     :
                                     :   CIV. NO. 20-9775 (RMB-JS)
                 Plaintiff           :
                                     :
     v.                              :   MEMORANDUM AND ORDER
                                     :
FEDERAL BUREAU OF PRISONS,           :
et al.,                              :
                                     :
               Defendants            :
______________________________

     Plaintiff Chandar Bingham, a prisoner incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI-

Fort Dix”) filed a petition seeking emergency relief on August 3,

2020. (Compl., Dkt. No. 1; Affidavit, Dkt. No. 1-1.) Plaintiff

seeks release from FCI Fort Dix based on alleged civil rights

violations caused by the conditions of his confinement. (Id.)

Plaintiff alleges he is confined with approximately 25 inmates in

second floor housing, Unit 5703, after testing negative for COVID-

19 and having been placed in quarantine pending release to a

halfway house or home confinement. (Id.) Plaintiff alleges that

the second floor housing unit lacks air conditioning and the

unbearable    temperatures     are   causing   inmates     to    suffer   heat

exhaustion.    (Id.)     He   further    alleges   there    is    inadequate

ventilation; mold and dust exposure, causing respiratory illness;

no clean water; bug and rodent infestation; inadequate food trays
 Case 1:20-cv-09775-RMB-JS Document 2 Filed 08/06/20 Page 2 of 4 PageID: 12



for the number of inmates; no laundry; no recreation; no law

library;     no    ability        to     communicate       grievances         to    the

administration; and inadequate protection against staff spreading

COVID-19. (Pet., Dkt. No. 1; Affidavit, Dkt. No. 1-1.) Plaintiff

alleges    that   inmates       cannot   breathe     and   are      starving.      (Id.)

Plaintiff does not assert a basis for jurisdiction. Although

Plaintiff    seeks   release        from       confinement,      for    the   reasons

discussed below, the Court construes Plaintiff’s filing as a civil

rights complaint under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971).

     Although a habeas petition under § 2241 is the proper vehicle

to seek earlier release from prison to correct an error in the

BOP’s execution of a prisoner’s sentence, such relief is limited

to instances where the BOP's conduct was somehow inconsistent with

a command or recommendation in the sentencing judgment. Cardona v.

Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012). Plaintiff has not

alleged that the BOP’s conduct is inconsistent with a command or

recommendation in the sentencing judgment.

     Alternatively,         a     federal       prisoner      may      challenge     an

unconstitutional condition of confinement in a Bivens action,

although injunctive relief of release from prison is limited by

18 U.S.C. § 3626(a)(3). The Court construes Plaintiff’s filing as

a Bivens action but Plaintiff must either pay the $400 filing and

                                           2
 Case 1:20-cv-09775-RMB-JS Document 2 Filed 08/06/20 Page 3 of 4 PageID: 13



administrative fees or file an application to proceed without

prepayment   of   the   fee   under   28   U.S.C.   §   1915(a).   Based   on

Plaintiff’s request for emergency relief, much of it seeming not

plausible, which the Court construes as a motion for a preliminary

injunction, the Court will direct the Warden of FCI Fort Dix to

file a response to Plaintiff’s motion for a preliminary injunction

prior to the Court’s receipt of the filing fee or Plaintiff’s IFP

application. The complaint remains subject to screening under 28

U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1) and 42 U.S.C § 1997e(c)(1),

once Plaintiff submits the filing fee or his IFP application.

     IT IS on this 6th day of August 2020,

     ORDERED that the Clerk shall file the Complaint (Dkt. No. 1);

and it is further

     ORDERED that the Clerk of the Court shall send Plaintiff a

blank form “Affidavit of Poverty and Account Certification (Civil

Rights);” and it is further

     ORDERED that Plaintiff shall submit to the Clerk of Court, as

soon as possible and no later than seven days from the date of

entry of this Order; (1) a complete, signed in forma pauperis

application for a civil rights (Bivens) action or (2) the $400

filing fee; and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Plaintiff by regular U.S. mail; and it is further
                                      3
 Case 1:20-cv-09775-RMB-JS Document 2 Filed 08/06/20 Page 4 of 4 PageID: 14



     ORDERED that the Clerk shall serve a copy of the Complaint

(Dkt. Nos. 1 and 1-1) and this Order upon the Chief, Civil

Division, United States Attorney’s Office, at the following email

address:   USANJ-HabeasCases@usdoj.gov, and upon the Warden of FCI

Fort Dix, by regular U.S. mail; and it is further

     ORDERED that Defendant Warden of FCI Fort Dix shall file a

response   to    Plaintiff’s    motion       for    a   preliminary    injunction,

addressing      the   most    pressing        of    allegations,      specifically

starvation and heat exhaustion, as soon as possible and not more

than seven days from the date of entry of this Order; the Court

will set a deadline for defendant’s answer to the complaint upon

conclusive   screening       pursuant    to    28    U.S.C.   §§   1915(e)(2)(B);

1915A(b)(1) and 42 U.S.C. § 1997e(c)(1).


                                              s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              United States District Judge




                                         4
